Decision
On January 21,1998, the defendant was sentenced to the following: Count I: forty (40) years in the Montana State Prison, with none suspended; Count II: forty (40) years in the Montana State Prison, with none suspended; and Count III: forty (40) years in the Montana State Prison, with twenty (20) years suspended. The sentence imposed on Counts II and III shall run consecutive to the sentence imposed on Count I and consecutive to each other, for a total sentence of one hundred twenty (120) years, with twenty (20) years suspended. This sentence shall also run consecutive to the sentences imposed in DC-96-109 and DC-96-110.
On February 9, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
Based on the fact that Mr. Anciaux was just recently appointed to represent Mr. Brown before the Sentence Review Board, it is the unanimous decision of the Sentence Review Division that this hearing *2shall be continued to the May 2001 meeting at the Montana State Prison, thus allowing Mr. Anciaux additional time to prepare.
DATED this 27th day of February, 2001.
Done in open Court this 9th day of February, 2001.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.